   Case 19-42563        Doc 6     Filed 08/23/19     Entered 08/23/19 10:49:41          Desc Main
                                     Document        Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                         Chapter 11

IMPORT SPECIALTIES INCORPORATED                                Case No. 19-42563
D/B/A HEARTLAND AMERICA,

                       Debtor.


                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


       Pursuant to Fed. R. Bankr. P. 9010(b), 2002(g) and 2002(i) and 11 U.S.C. § 1109(b), the
undersigned herein provides notice of appearance in the above-captioned case, and requests that
a copy of all notices given and all papers (including, but not limited to, pleadings, motions,
applications, orders and reports) served or filed in this case, be served upon:

               Daniel C. Beck
               Winthrop & Weinstine, P.A.
               225 South Sixth Street, Suite 3500
               Minneapolis, Minnesota 55402
               Tel: 612-604-6400
               Fax: 612-604-6800
               dbeck@winthrop.com

         Neither this Notice, nor any subsequent appearance (by pleading or otherwise), nor any
participation in or in connection with this case is intended to waive (i) the right to have final orders
in non-core matters entered only after de novo review by a district court judge; (ii) the right to trial
by jury in any case, controversy or proceeding; (iii) the right to have the reference withdrawn by the
District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) any other
rights, claims, actions, defenses, set-offs or recoupments.

Dated: August 23, 2019                                 WINTHROP & WEINSTINE, P.A.

                                                       By: /s/ Daniel C. Beck
                                                           Daniel C. Beck, #192053
                                                       225 South Sixth Street, Suite 3500
                                                       Minneapolis, MN 55402-4629
                                                       Tel: 612-604-6400
                                                       Fax: 612-604-6800
                                                       dbeck@winthrop.com

                                                       Attorneys for Charter Bank
17711914v1
